Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 87-111 are pending. 
Response to the arguments and amendment:-
Claim Rejections - 35 USC § 103

The claims were rejected under 35 USC 103 over US 7812018 Hepperle et al and Dai et al.
Applicants have deleted the term prodrugs and so it overcomes the rejection. 
This is not convincing. R3a, R3b, R3c, R3d can be NR6R7, and also it can be C=O-NR6R7.

So clearly the prior art still reads on the instant claims. 
Dai et al also teaches the nexus between promoting bone formation and IKK inhibitors. 
So the claims are encompassed in the prior art. 
The rejection is maintained. 

Double Patenting
The ODP rejection over US 9540365 has been maintained as applicants have not filed a TD as yet. 


Art made of record : WO2009121063 (US 9314468, US8338448). See formula IA-4R page 54. 

Conclusion
Claims 87-111 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



June 8, 2021.